Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of this 9th day of May, 2013, by and among Institutional Financial Markets,
Inc., a Maryland corporation (the “Company”), and the Investors (as defined
below). Capitalized terms used herein but otherwise not defined shall have the
meanings ascribed to such terms in the Securities Purchase Agreement (as defined
below).

RECITALS:

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and Mead Park Capital Partners LLC, a Delaware limited liability
company (“Buyer”) are executing and delivering a Securities Purchase Agreement
(the “Securities Purchase Agreement”), pursuant to which the Company has agreed
to sell to Buyer and Buyer has agreed to purchase from the Company (i) an
aggregate of One Million Nine Hundred Forty-Nine Thousand One Hundred
Sixty-Seven (1,949,167) newly issued shares (each, a “Buyer Common Share” and,
collectively, the “Buyer Common Shares”) of the Company’s common stock, $0.001
par value per share (“Common Stock”), for a purchase price of Two Dollars
($2.00) per Buyer Common Share, representing an aggregate purchase price of
Three Million Eight Hundred Ninety-Eight Thousand Three Hundred Thirty-Four
Dollars ($3,898,334); and (ii) a convertible promissory note in the aggregate
principal amount of Five Million Eight Hundred Forty-Seven Thousand Five Hundred
and One Dollars ($5,847,501) (the “Buyer Note”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and Daniel G. Cohen are executing and delivering a Securities
Purchase Agreement (the “Cohen Purchase Agreement”), pursuant to which the
Company has agreed to sell to the Mr. Cohen and Mr. Cohen has agreed to purchase
from the Company (i) an aggregate of Eight Hundred Thousand (800,000) newly
issued shares (each, a “Cohen Common Share” and, collectively, the “Cohen Common
Shares”) of the Common Stock, for a purchase price of Two Dollars ($2.00) per
Cohen Common Share, representing an aggregate purchase price of One Million Six
Hundred Thousand Dollars ($1,600,000); and (ii) a convertible promissory note in
the aggregate principal amount of Two Million Four Hundred Thousand Dollars
($2,400,000) (together with the Buyer Note, the “Notes”);

WHEREAS, the parties hereto are entering into this Agreement pursuant to the
Securities Purchase Agreement and pursuant to the Cohen Purchase Agreement; and

WHEREAS, with this Agreement, the Company desires to provide certain
registration rights to the Investors under the Securities Act of 1933, as
amended (the “Securities Act”) and under applicable state securities Laws.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Common Shares” means the Buyer Common Shares and the Cohen Common Shares.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Investors” means Cohen Bros. Financial, LLC and Buyer.

“Losses” means actions, suits, claims, proceedings, costs, losses, liabilities,
damages, expenses (including reasonable attorneys’ fees and disbursements),
amounts paid in settlements and other costs.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 promulgated under the Securities Act.

“Register,” “registered” and “registration” mean a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such Registration Statement or document by the SEC.

“Registrable Securities” means (i) the Common Shares and the Conversion Shares;
and (ii) any other securities issued or issuable directly or indirectly with
respect to the Common Shares and the Conversion Shares, whether by conversion,
exchange or in connection with a combination, reclassification, merger, charter
amendment or otherwise; provided, however, that a Common Share or Conversion
Share or any other such security shall cease to be a “Registrable Security”
hereunder upon (A) the sale of such security pursuant to an effective
Registration Statement or pursuant to Rule 144, or (B) such security becoming
eligible for sale without restriction by an Investor pursuant to Rule 144 and,
at such time, the aggregate number of the Common Shares, the Conversion Shares
and any other such securities held by such Investor constitutes less than two
percent of the issued and outstanding Common Stock of the Company.

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such registration statement (including post-effective
amendments), and all exhibits and all materials incorporated by reference into
such registration statement.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“SEC” means the U.S. Securities and Exchange Commission.

 

-2-



--------------------------------------------------------------------------------

In addition, the following terms shall have the respective meanings ascribed to
them in the corresponding Sections:

 

Term

  

Section

Agreement    Preamble Blue Sky Application    Section 8(a) Buyer    Recitals
Buyer Common Share(s)    Recitals Buyer Note    Recitals Cohen Common Share(s)
   Recitals Cohen Note    Recitals Cohen Purchase Agreement    Recitals Common
Stock    Recitals Company    Preamble Company Indemnified Party    Section 8(b)
Cut Back Shares    Section 3(c)(iii) Demand    Section 3(e)(i) Demand Notice   
Section 3(e)(i) Effectiveness Period    Section 4(a) Filing Deadline    Section
3(a) Information Recipient    Section 5 Investor Indemnified Party    Section
8(a) Investors    Preamble Non-Underwritten Shelf Takedown        Section
3(e)(ii) Notes    Recitals Piggyback Registration    Section 3(d)(i) Requesting
Party    Section 5 Rule 172    Section 4(j) Rule 415    Section 3(c)(iii) Rule
424    Section 4(j) Securities Act    Recitals Securities Purchase Agreement   
Recitals Special Registration    Section 3(d)(i) Suspension    Section 3(c)(ii)
Underwritten Shelf Takedown    Section 3(e)(i)

2. Effective Date. This Agreement shall become effective only upon the Closing.
In the event that the Securities Purchase Agreement is terminated for any
reason, this Agreement shall immediately terminate and be of no further force or
effect without any further action on the part of any party.

3. Registration.

(a) Registration Statements. The Company, as promptly as practicable after the
Closing Date and, in any event, on or prior to the thirtieth (30th) day
following the Closing Date (and if such day falls on a Saturday, a Sunday or a
national holiday, then the next business day thereafter) (the “Filing
Deadline”), shall prepare and file with the SEC a Registration Statement on Form
S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of all of the Registrable Securities on a continuous basis by means of a shelf
registration), covering the resale of all of the Registrable Securities;
provided, however, that if the Filing Deadline shall fall during a period that
the Company may not file a Registration Statement until such time as it files
with the SEC its updated financial statements, then the Filing Deadline shall be
no later than twenty (20) days after the filing date of such updated financial
statements with the SEC. In the event of any stock split, stock dividend or
transaction with respect to the Registrable Securities that increases the number
of Registrable Securities, if a then-effective Registration Statement does not
cover the resale of such additional number of Registrable Securities, the
Company shall amend or supplement any Registration Statement to cover such
additional number of Registrable Securities.

 

-3-



--------------------------------------------------------------------------------

(b) Expenses. Except as set forth below, the Company will pay all of the
following expenses incurred in connection with complying with this Agreement
(whether or not any Registration Statement or Prospectus becomes final or
effective), including, without limitation: all registration, filing and printing
fees, the Company’s counsel and accounting fees and expenses, costs and expenses
associated with clearing the Registrable Securities for sale under applicable
state securities Laws (including, without limitation, fees, charges and
disbursements of counsel in connection with such clearance), all listing fees,
expenses incurred by the Company in connection with any “road show” and
reasonable fees, charges and disbursements of counsel to the Investors. The
Company shall not be required to pay or reimburse the Investors for any
underwriting discounts or commissions and fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals with respect to the
Registrable Securities being sold. All underwriting discounts, commissions and
fees shall be borne by the Investors of the securities so registered pro rata on
the basis of the aggregate offering price or sale price of the securities so
registered.

(c) Effectiveness.

(i) The Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective or become effective as soon as practicable
following the filing thereof with the SEC. The Company shall notify the
Investors by facsimile or e-mail, in accordance with Section 8(b), promptly
after any Registration Statement is declared effective.

 

-4-



--------------------------------------------------------------------------------

(ii) The Company may suspend the use of any Registration Statement or Prospectus
(a “Suspension”) by any Investor if the Company determines in good faith that
such Suspension is necessary to (A) delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time, in the
good faith opinion of the Board of Directors, would be materially detrimental to
the Company or its stockholders for a registration to be effected at such time,
provided that such a right to delay shall be exercised by the Company only if
the Company generally exercises similar rights against all Investors; (B) amend
or supplement the affected Registration Statement or the related Prospectus so
that such Registration Statement or Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein; or (C) amend or supplement the affected Registration Statement
or Prospectus in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however, in
each case of clauses (A) through (C), that the Company shall (a) promptly notify
each Investor in writing of such Suspension and the reasons therefor, but shall
not disclose to such Investor any material non-public information giving rise to
a Suspension under clause (A); (b) advise the Investors in writing to cease all
sales under the Registration Statement or Prospectus until the end of the
Suspension; and (c) use its reasonable best efforts to terminate such Suspension
as promptly as practicable. The Company may not exercise its rights pursuant to
this Section 3(c)(ii) for more than 90 days in the aggregate in any twelve month
period.

(iii) Rule 415; Cutback. Any registration pursuant to Section 3(a) of this
Agreement shall be effected by means of a shelf registration on a delayed or
continuous basis in accordance with the provisions of Rule 415 promulgated under
the Securities Act (“Rule 415”). If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under Rule
415, or requires any Investor to be named as an “underwriter” in such
Registration Statement, if the Company believes, in its sole discretion and upon
the advice of counsel, that the Registrable Securities are eligible for
registration under Rule 415 or that such Investor is not an “underwriter” for
the purposes of the Securities Act and the registration, as applicable, then the
Company shall use its reasonable best efforts to persuade the SEC that the
offering contemplated by the Registration Statement is a valid secondary
offering and not an offering by or on behalf of the Company (i.e., the issuer)
for the purposes of Rule 415, and/or that such Investor is not an “underwriter,”
as applicable, in which event such Investor shall provide to the Company, in
writing, all information reasonably requested by the Company to support such
Investor’s contention that it is not an “underwriter.” Such Investor shall have
the right to participate or have its counsel participate in any meetings or
discussions with the SEC regarding the SEC’s position (unless in the reasonable
opinion of the Company or its counsel, such participation will be to the
detriment to the Company in that it may cause undue delays in the registration
process or for other reasons) and to comment or have their counsel comment on
any written submission made to the SEC with respect thereto. No such written
submission regarding the foregoing specifying an Investor shall be made to the
SEC to which the Investors’ counsel reasonably objects. The Company shall not
agree to name any Investor as an “underwriter” in such Registration Statement
without the prior written consent of such Investor. In the event that, despite
the Company’s reasonable best efforts and compliance with the terms of this
Section 3(c)(iii), the SEC refuses to alter its position that the offering of
some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415, or requires any Investor to be named as an “underwriter” in such
Registration Statement, then the Company shall (i) remove from the Registration
Statement such portion of the Registrable Securities (the “Cut Back Shares”);
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities, in each case as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415. Upon the
SEC’s initial declaration that the Registration Statement is effective, the
Company shall no longer have any obligations under this Agreement to register
the Cut Back Shares.

 

-5-



--------------------------------------------------------------------------------

(d) Piggyback Registration.

(i) Whenever the Company proposes to register any of its Common Stock in
connection with an underwritten public offering (whether an offering of Common
Stock by the Company, stockholders of the Company, or both, but other than in
connection with a Special Registration (as defined below)), the Company will
give prompt written notice to the Investors of its intention to effect such a
registration (but in no event less than ten (10) days prior to the anticipated
filing date) and (subject to clause (ii) below) will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten (10) business days
after the date of the Company’s notice (a “Piggyback Registration”). Any
Investor that has made such a written request may withdraw its Registrable
Securities from such Piggyback Registration by giving written notice to the
Company and the managing underwriter, if any, on or before the fifth
(5th) business day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 3(d)(i) prior to the effectiveness of such registration, whether or not
any Investor has elected to include Registrable Securities in such registration.
“Special Registration” means the registration of equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form).

(ii) The right of the Investors to participate in a registration referred to in
Section 3(d)(i) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such persons’ Registrable Securities in the
underwriting, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If any participating person
disapproves of the terms of the underwriting, such person may elect to withdraw
therefrom by written notice to the Company. If the managing underwriters advise
the Company in writing that, in their reasonable opinion, the number of shares
of Common Stock requested to be included in such offering exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company shall
include in such Registration Statement or Prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which shares shall be so
included in the following order of priority: (A) first, the shares the Company
proposes to sell and (B) second, shares of the participating stockholders pro
rata on the basis of the aggregate number of such shares owned by each
participating stockholder.

(e) Requests and Demands.

(i) Each Investor may request to sell all or any portion of their Registrable
Securities in an underwritten offering that is registered pursuant to a
Registration Statement (each, an “Underwritten Shelf Takedown”). Any request (a
“Demand”) for an Underwritten Shelf Takedowns shall be made by an Investor by
giving written notice to the Company (the “Demand Notice”). Each Demand Notice
shall specify the approximate number of Registrable Securities to be sold by the
Investor in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf Takedown.
Within two (2) business days after receipt of any Demand Notice, the Company
shall send written notice of such requested Underwritten Shelf Takedown to the
non-requesting Investor and shall include in such Underwritten Shelf Takedown
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within five (5) business days after
sending such notice (except that the non-requesting Investor shall have two
(2) business days after receipt of such notice to request inclusion of
Registrable Securities in the Underwritten Shelf Takedown in the case of a
“bought deal”, “registered direct offering” or “overnight transaction” where no
preliminary prospectus is used).

 

-6-



--------------------------------------------------------------------------------

(ii) If an Investor desires to initiate an offering or sale of all or part of
such Investor’s Registrable Securities that does not constitute an Underwritten
Shelf Takedown (a “Non-Underwritten Shelf Takedown”), such Investor shall so
indicate in a written request delivered to the Company no later than two
(2) business days (or in the event any amendment or supplement to the
Registration Statement or Prospectus is necessary, no later than five
(5) business days) prior to the expected date of such Non-Underwritten Shelf
Takedown, which request shall include (A) the total number of Registrable
Securities expected to be offered and sold in such Non-Underwritten Shelf
Takedown, (B) the expected plan of distribution of such Non-Underwritten Shelf
Takedown and (C) the action or actions required (including the timing thereof)
in connection with such Non-Underwritten Shelf Takedown, and, to the extent
necessary, the Company shall file and effect an amendment or supplement to its
Registration Statement or Prospectus for such purpose as soon as practicable.
For the avoidance of doubt, unless otherwise agreed to by the requesting
Investor, the non-requesting Investor shall not have the right to participate in
a Non-Underwritten Shelf Takedown.

(iii) The underwriters in any Underwritten Shelf Takedown shall be selected by
the Investor that requested the offering.

4. Company Obligations. The Company will use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof and the sale of such Registrable Securities as soon as reasonably
practicable in accordance with the intended method of disposition thereof, and
the Company will:

(a) use its reasonable best efforts to cause the Registration Statement to
remain continuously effective and in compliance with the Securities Act and
usable for resale of the Registrable Securities for a period (the “Effectiveness
Period”) of three years from the date of its initial effectiveness (or, if
earlier, until such time as there are no Registrable Securities remaining),
following which time, or following the expiration of the initial Registration
Statement, the Company shall promptly refile a Registration Statement or file a
new Registration Statement with respect to the Registrable Securities if any
Investor so requests and use its reasonable best efforts to cause such
Registration Statement to remain continuously effective and in compliance with
the Securities Act and usable for resale of the Registrable Securities for a
period of three years from the date of its initial effectiveness (or, if
earlier, until such time as there are no Registrable Securities remaining) (such
period being deemed a continuation of the Effectiveness Period), it being
understood that an Investor can request the filing of a Registration Statement
at any time which (i) Registrable Securities are outstanding and (ii) no
Registration is that time effective;

 

-7-



--------------------------------------------------------------------------------

(b) as expeditiously as practicable, prepare and file with the SEC such
amendments, post-effective amendments and supplements to any Registration
Statement and any Prospectus as may be necessary to keep the Registration
Statement effective or the Prospectus current for the Effectiveness Period and
to comply with the provisions of the Securities Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c) provide copies to and permit counsel designated by the Investors to review
each Registration Statement and Prospectus and all amendments and supplements
thereto prior to the filing thereof with the SEC;

(d) furnish to the Investors and their legal counsel such number of copies of
each Registration Statement and Prospectus, including a preliminary Prospectus,
and all amendments and supplements thereto (including exhibits) and such other
documents as each Investor may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Investor that are
covered by the related Registration Statement or Prospectus;

(e) use its reasonable best efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal or lifting of any such order at the earliest practicable
time;

(f) use its reasonable best efforts to register and qualify, and cooperate with
the Investors and their counsel in connection with the registration or
qualification of, the Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions reasonably requested by the
Investors or any underwriter, to keep such registration or qualification in
effect for so long as such Registration Statement remains in effect, and do any
and all other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 4(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 4(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g) promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, (i) upon discovery that, or upon the happening of any
event as a result of which, the Registration Statement, Prospectus or any
document incorporated by reference therein includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to the Investors a supplement to or an amendment of such Registration Statement,
Prospectus or other document as may be necessary so that such Registration
Statement, Prospectus or other document shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, provided that any suspension of the use of any
Registration Statement or Prospectus in connection with the happening of any
such event must comply with the terms and conditions of Section 3(c)(ii),
including, for the avoidance of doubt, the total number of days that any
suspension may be in effect in any period, (ii) if the Company becomes aware of
any request by the SEC or any federal or state governmental agency or authority
for amendments or supplements to a Registration Statement or Prospectus covering
Registrable Securities or for additional information relating thereto, (iii) if
the Company becomes aware of the issuance or threatened issuance by SEC of any
stop order or other suspension of effectiveness with respect to a Registration
Statement covering the Registrable Securities, (iv) upon the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of, or exemption from such registration or qualification of,
any Registrable Security for offer and sale in any jurisdiction reasonably
requested by the Investors or any underwriter, or the initiation or threatening
of any proceeding for such purpose, and (v) when any Registration Statement or
Prospectus or any amendment or supplement thereto has been filed with the SEC
and when any of the foregoing has become effective;

 

-8-



--------------------------------------------------------------------------------

(h) if an Underwritten Shelf Takedown is requested, enter into an underwriting
agreement in customary form, scope and substance;

(i) use its commercially reasonable efforts to cause all such Registrable
Securities (A) if the Registrable Securities are then listed on a securities
exchange, to continue to be so listed, (B) if the Registrable Securities are not
then listed on a securities exchange, to, as promptly as practicable, be listed
on the NYSE MKT, the New York Stock Exchange or NASDAQ (or any other national
securities exchange), and (C) to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Investors
or their permitted assignees to sell the Registrable Securities;

(j) if an Underwritten Shelf Takedown is requested or an underwritten public
offering is conducted by the Company in accordance with Section 3(d), (A) use
its reasonable best efforts to obtain customary “comfort” letters from the
independent registered public accounting firm of the Company (to the extent
deliverable in accordance with their professional standards) addressed to such
Investor and the managing underwriter, if any, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings; (B) use its reasonable best efforts to obtain opinions
of external counsel to the Company (such counsel being reasonably satisfactory
to the managing underwriter, if any) and updates thereof covering matters
customarily covered in opinions of counsel in connection with underwritten
offerings, addressed to each participating Investor and the managing
underwriter, if any, provided, that the delivery of any “10b-5 statement” may be
conditioned on the prior or concurrent delivery of a “comfort” letter pursuant
to subsection (A) above; and (C) provide officers’ certificates and other
customary closing documents customarily delivered in connection with
underwritten offerings and reasonably requested by the managing underwriter;

(k) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act
(including, without limitation, Rule 172 promulgated under the Securities Act
(“Rule 172”)), file any final Prospectus (including any supplement or amendment
thereof) with the SEC pursuant to Rule 424 promulgated under the Securities Act
(“Rule 424”), promptly inform the Investors in writing if, at any time during
the Effectiveness Period, the Company does not satisfy the conditions specified
in Rule 172 and, as a result thereof, the Investors are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act (including Rule 158 promulgated thereunder).
For the purpose of this Section 4(i), “Availability Date” means the forty-fifth
(45th) day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the ninetieth (90th) day after the end of such fourth fiscal
quarter. If the Company is required to file a Prospectus pursuant to Rule 424 at
the time the Registration Statement is declared effective by the SEC, the
Company shall file such Prospectus by 8:30 a.m., New York City time, on the next
day on which the SEC’s Electronic Data Gathering, Analysis and Retrieval System
(EDGAR) accepts documents for filing; and

(l) use its reasonable best efforts to take all other actions necessary or
customarily taken by issuers to effect the registration of, and its commercially
reasonable efforts to take all other actions necessary to effect the sale of,
the Registrable Securities contemplated hereby.

 

-9-



--------------------------------------------------------------------------------

5. Due Diligence Review; Information. Upon written request to the Company from a
representative of any Investor or any underwriter (and/or any attorney or
accountant retained by either of the foregoing) participating in a disposition
of Registrable Securities pursuant to a Registration Statement (each a
“Requesting Party”), the Company shall make available to such Requesting Party,
for inspection and review during normal business hours, all of the Company’s
financial records, SEC filings, and other corporate documents and properties as
may be reasonably necessary to enable such Requesting Party to exercise their
due diligence in connection with such disposition of such Registrable
Securities, and the Company shall cause its officers, directors and employees to
supply all such information reasonably requested by such Requesting Party in
connection with such due diligence within a reasonable time period following the
Company’s receipt of such request. As a condition to such inspection and review,
the Company may require the Investors to enter into confidentiality agreements
(in a form reasonably satisfactory to the Company). Notwithstanding the
foregoing, the Company shall not disclose material nonpublic information to the
Investors, to any Requesting Party, or to any advisors or representatives
thereof (each a “Information Recipient”), unless, prior to disclosure of such
material nonpublic information, (i) the Company identifies such information to
the Information Recipient as being material nonpublic information; (ii) the
Company provides the Information Recipient with the opportunity to accept or
refuse to accept such information prior to its receipt thereof; and (iii) the
Information Recipient enters into an appropriate confidentiality agreement (in a
form reasonably satisfactory to the Company) with the Company with respect to
such information.

6. Holdback. With respect to any underwritten offering of Registrable Securities
by an Investor pursuant to this Agreement, the Company agrees not to effect
(other than pursuant to such registration) any public sale or distribution, or
to file any Registration Statement or Prospectus (other than with respect to
such registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period not to exceed ten (10) days prior and sixty (60) days following the
effective date of such offering or such longer period up to ninety (90) days as
may be requested by the managing underwriter. The Company also agrees to cause
each of its directors and senior executive officers to execute and deliver
customary lockup agreements in such form and for such time period up to ninety
(90) days as may be requested by the managing underwriter.

 

-10-



--------------------------------------------------------------------------------

7. Obligations of the Investors.

(a) Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities. At least
five (5) business days prior to the first anticipated filing date of any
Registration Statement or Prospectus, the Company shall notify each Investor of
the information that the Company requires from such Investor if such Investor
desires to have any of the Registrable Securities included in the Registration
Statement or Prospectus. Any Investor who elects to have such Registrable
Securities included in such Registration Statement or Prospectus shall provide
such information to the Company at least two (2) business days prior to the
first anticipated filing date of such Registration Statement or Prospectus.

(b) Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement or Prospectus
hereunder; provided, however, that any Investor who notifies the Company in
writing of its election to exclude all of its Registrable Securities from such
Prospectus need not so cooperate with the Company.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the suspension of the use of any Prospectus pursuant to
Section 3(c)(ii) of this Agreement; or (ii) the happening of an event pursuant
to Section 4(g) hereof, such Investor will immediately discontinue disposition
of Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities, until the Investor is advised by the Company that such
dispositions may again be made.

 

-11-



--------------------------------------------------------------------------------

8. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, each Investor and if an
Investor is a person other than an individual, its officers, directors, members,
managers, employees and agents and each other person, if any, who controls such
Investor within the meaning of the Section 15 of the Securities Act or
Section 20 of the Exchange Act (each an “Investor Indemnified Party”), against
any Losses, joint or several, to which such Investor Indemnified Party may
become subject under the Securities Act or otherwise, insofar as such Losses
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement contained in any Registration Statement, any preliminary Prospectus or
final Prospectus, or any amendment or supplement thereof, or any documents
incorporated by reference or contained in any free writing prospectus (as such
term is defined in Rule 405) prepared or authorized by the Company (or any
amendment or supplement thereto); or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (ii) any “Blue Sky” application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities Laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); or (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that the Company will
not be so liable, in any such case, if and to the extent that any such Loss
arises out of or is based upon (A) an untrue statement or alleged untrue
statement or omission or alleged omission so made in reliance upon and in
conformity with information regarding such Investor Indemnified Party or its
plan of distribution or ownership interests which was furnished by such Investor
or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus; or (B) any offers or sales by or on behalf
of any Investor Indemnified Party after delivery to the Investor Indemnified
Party by the Company of a notice of suspension described in Section 3(c)(ii)
hereof and before delivery of a notice by the Company to the Investor advising
the Investor that dispositions may be made as provided by Section 7(c) hereof.

(b) Indemnification by the Investors. In connection with any registration in
which an Investor is participating, each Investor agrees, to indemnify and hold
harmless, to the fullest extent permitted by Law, the Company, its directors,
officers, employees, agents and each person who controls the Company within the
meaning of the Section 15 of the Securities Act or Section 20 of the Exchange
Act (the “Company Indemnified Party”), against any Losses to which such Company
Indemnified Party may become subject under the Securities Act or otherwise,
insofar as such Losses arise out of or are based upon (i) any untrue statement
or alleged untrue statement contained in any Registration Statement, any
preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, to the
extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon information
furnished in writing by or on behalf of such Investor to the Company
specifically and expressly for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto, and (ii) any offers or sales by
or on behalf of any Investor after delivery to such Investor by the Company of a
notice of suspension described in Section 3(c)(ii) hereof and before delivery of
a notice by the Company to such Investor advising such Investor that
dispositions may be made as provided by Section 7(c) hereof. In no event shall
the liability of an Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by such Investor in connection with any claim
relating to this Section 8 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or alleged
untrue statement or omission or alleged omission) received by such Investor upon
the sale of the Registrable Securities included in the Registration Statement
giving rise to such indemnification obligation. For the purposes of this
Section 8(b), the indemnification obligations of Buyer to the Company
Indemnified Party shall be joint and several.

 

-12-



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification; and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses;
or (b) the indemnifying party shall have failed within a reasonable time after
notice from the indemnified party to assume the defense of such claim and employ
counsel reasonably satisfactory to the indemnified party, or (c) the named
parties to such action (including any impleaded parties) include both the
indemnified party and the indemnifying party and, in the reasonable judgment of
the indemnified party, representation of both the indemnified party and the
indemnifying party with respect to such claims by the same counsel would be
inappropriate due to actual or potential differing interests between them (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any one such action or separate
but substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for fees or expenses of more than one
separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the prior written consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent.

(d) Contribution. If, for any reason, the indemnification provided for in
Sections 8(a) and 8(b) hereof is unavailable to an indemnified party or
insufficient to hold it harmless, other than for the exceptions specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and the indemnified party shall be
determined by reference to, among other factors, whether the untrue statement of
a material fact or omission to state a material fact has been made by, or
relates to information supplied by, the indemnifying party or the indemnified
party, and the parties’ relative intent, knowledge, and access to information.
No person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
person not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of a holder of Registrable Securities be greater than
the dollar amount of the proceeds (net of all expenses paid by such holder in
connection with any claim relating to this Section 8 and the amount of any
damages such holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities giving rise to such contribution
obligation.

 

-13-



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and each of the Investors.

(b) Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Company:   

Institutional Financial Markets, Inc.

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Attn: Joseph W. Pooler, Jr.

Facsimile: (215) 701-8280

E-mail: jpooler@ifmi.com

 

and to:

  

 

Institutional Financial Markets, Inc.

1633 Broadway, 28th Floor

New York, New York 10019

Attn: Rachael Fink

Facsimile: (866) 543-2907

E-mail: rfink@ifmi.com

 

With a copy to:

  

 

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attn: Darrick M. Mix

Facsimile: (215) 239-4958

Email: dmix@duanemorris.com

 

If to Cohen Bros. Financial LLC:

  

 

c/o Institutional Financial Markets, Inc.

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, Pennsylvania 19104

Attn: Daniel G. Cohen

 

With a copy to:

  

 

Daniel G. Cohen at his principal address set forth the books and records of the
Company.

 

-14-



--------------------------------------------------------------------------------

If to Buyer:   

Mead Park Capital Partners LLC

c/o Mead Park Holdings LP

126 East 56th Street, 19th Floor

New York, New York 10022

Attn: Christopher Ricciardi

Facsimile: (212) 432-4770

Email: cricciardi@meadpark.com

 

and to:

 

Mead Park Capital Partners LLC

c/o Mead Park Holdings LP

126 East 56th Street, 19th Floor

New York, New York 10022

Attn: Dennis J. Crilly

Facsimile: (212) 432-4770

Email: dcrilly@meadpark.com

 

With a copy to:

  

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10022

Attn: Mitchell Eitel

Facsimile: (212) 558-3588

Email: eitelm@sullcrom.com

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express (FedEx), the United Parcel Service (UPS), or another nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., New York City time,
on a business day. Any notice hand delivered after 5:00 p.m. New York City time,
shall be deemed delivered on the following business day. Notwithstanding the
foregoing, notices, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

(c) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective permitted successors and assigns. An Investor may transfer or assign,
in whole or from time to time in part, to one or more persons its rights
hereunder, provided that such Investor complies with the requirements of the
Securities Purchase Agreement or the Cohen Purchase Agreement, as applicable,
and with all laws applicable thereto and provides written notice of assignment
to the Company promptly after such assignment is effected and agrees in writing
to be bound by the terms hereof.

 

-15-



--------------------------------------------------------------------------------

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of each of the Investors; provided, however, that the Company
may assign this Agreement in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another Person
and, from and after the effective time of such transaction, such Person shall,
by virtue of such transaction, be deemed to have assumed the obligations of the
Company hereunder, the term “Company” shall be deemed to refer to such Person
and the term “Registrable Securities” shall be deemed to include the securities
received by the Investors in connection with such transaction unless the resales
of such securities are registered under the Securities Act and the securities
are otherwise freely tradable by the Investors after giving effect to such
transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Execution. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may also be executed via facsimile
or e-mail delivery of a “.pdf.” or other similar format file, which shall be
deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable Law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties will
attempt to agree upon a valid and enforceable provision that is a reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

-16-



--------------------------------------------------------------------------------

(j) Entire Agreement. This Agreement and the Securities Purchase Agreement and
each of the other Transaction Documents, the Confidentiality Agreement, and the
Exclusivity Agreement (each as defined in the Securities Purchase Agreement),
collectively, set forth all the promises, covenants, agreements, conditions and
understandings between the parties hereto with respect to the subject matter
hereof and thereof, and supersede all prior and contemporaneous agreements,
understandings, inducements or conditions, expressed or implied, oral or
written. In the event that there shall be a conflict between the provisions of
this Agreement and the provisions of the Securities Purchase Agreement, the
provisions of the Securities Purchase Agreement shall control. In the event that
there shall be a conflict between the provisions of this Agreement and the
provisions of the Cohen Purchase Agreement, the provisions of the Cohen Purchase
Agreement shall control.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of laws that would result in the
application of the laws of another jurisdiction. The parties further agree that
any action between them shall be heard in New York City, New York, and expressly
consent to the jurisdiction and venue of the state and federal courts sitting in
New York City, New York, for the adjudication of any civil action asserted
pursuant to this Agreement. EACH OF THE PARTIES HERETO, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE INVESTORS AND THE
COMPANY ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
INVESTORS TO ENTER INTO THIS AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
or caused their duly authorized officers to execute this Registration Rights
Agreement as of the date first above written.

 

THE COMPANY: INSTITUTIONAL FINANCIAL MARKETS, INC. By:  

/s/ Joseph W. Pooler, Jr.

Name:   Joseph W. Pooler, Jr. Title:   Executive Vice President, Chief Financial
Officer and Treasurer INVESTORS: COHEN BROS. FINANCIAL, LLC

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Managing Member MEAD PARK CAPITAL PARTNERS LLC
By:   Mead Park Advisors LLC, its investment adviser By:  

/s/ Christopher Ricciardi

Name:  

Christopher Ricciardi

Title:  

Authorized Person

[Signature page to Registration Rights Agreement]